PER CURIAM.
This matter is before the Court on Phillip C. Asher’s petition for leave to resign pending disciplinary proceedings pursuant to article XI, Rule 11.08 of the Integration Rule of The Florida Bar. The disciplinary proceedings concern an aggravated assault charge filed against petitioner, an altercation between petitioner and a former client, and petitioner’s neglect of a legal matter entrusted to him. Petitioner states that he has retained attorneys to represent his interests in the above disputes. The Florida Bar supports the petition for leave to resign.
We find that the requirements of Rule 11.08(3) are fully satisfied and the petition for leave to resign is hereby approved. Phillip C. Asher’s name is hereby stricken from the roll of attorneys in the State of Florida effective this date. The Florida Bar has incurred costs totalling $364.12 in petitioner’s disciplinary proceedings. Accordingly, judgment for costs in the amount of $364.12 is hereby entered against Asher, for which sum let execution issue.
It is so ordered.
McDonald, C.J., and ADKINS, BOYD, OVERTON, EHRLICH, SHAW and BARK-ETT, JJ., concur.